 
 
 


 
ASSET PURCHASE AGREEMENT
 
This Agreement (the "Agreement"), entered into as of December 29, 2008, by and
between Magnegas Corporation, a Delaware corporation (the "Purchaser") and
HyFuels, Inc., a Florida corporation (the "Seller").
 
WHEREAS, Seller is engaged in the business of developing technology related to
recycling and waste treatment (the "Business");
 
WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase and
assume from Seller, certain assets and liabilities with respect to the Business
on the terms and subject to the conditions set forth in this Agreement;
 
NOW THEREFORE, In consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:
 
1.  
Agreement To Sell. Seller agrees to sell, transfer and deliver to Purchasers
free and clear of any encumbrances or liens, and Purchasers agrees to purchase,
upon the terms and conditions hereinafter set forth, essentially all of the
assets of the Seller, as set forth in Schedule A (the "Purchased Assets").

 
2.  
Purchase Price. The consideration to be paid for the Purchased Assets by
Purchaser (subject

 
 
to adjustment as hereinafter provided) shall be the following:

 
A. Consideration. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, in consideration of the aforesaid sale,
assignment, transfer and delivery of the Purchased Assets, the Purchaser shall
pay 30,000,000 (thirty millions) restricted shares of the Purchasers common
stock, par value $0.001 (the "Common Stock").
 
           3.
 The Closing. Unless this Agreement shall have been terminated or abandoned. The
closing ("Closing") of the transactions contemplated by this Agreement shall be
on December 29, 2008.

 
4.  
Closing Documents. At the closing, Seller shall execute and deliver to Purchaser
such instruments as may be necessary or proper to transfer to Purchaser all
ownership interests in the Purchased Assets to be transferred under this
Agreement.

 
5.  
Representations and Warranties of Sellers, Sellers represent and warrant to
Purchasers as follows:

 
(A) Sellers have full power and authority to conduct its business as now carried
on, and to carry out and perform its undertakings and obligations as provided
herein.
 
(B) No action, approval, consent or authorization of any governmental authority
is necessary for Sellers to consummate the transactions contemplated hereby.
 
 

--------------------------------------------------------------------------------


 
 
(C) Seller is the owner of and has good and marketable title to the Purchased
Assets, free of all liens, claims and encumbrances, except as may be set forth
herein.
 
(D) There are no violations of any law or governmental rule or regulation
pending against Seller or the Purchased Assets, and Seller has complied with all
laws and governmental rules and regulations applicable to the Business or the
Purchased Assets.
 
        6.
Representations And Warranties of Purchasers.  Purchasers represent and warrant
to Seller as follows:

 
(A) Purchaser has full power and authority to carry out and perform its
undertakings and obligations as provided herein.
 
(B) No action, approval, consent or authorization of any governmental authority
is necessary for the Purchaser to consummate the transactions contemplated
hereby.
 
(C) There are no judgments, liens, suits, actions or proceedings pending or, to
the best of Purchaser's knowledge, threatened against Purchaser or its property.
 
        7.
Indemnification by Seller. Notwithstanding any provisions contained in this
Agreement, Seller shall indemnify (including reasonable attorney's fees and
costs), defend and hold Purchaser and its respective successors and assigns,
harmless:

 
(1) From and against all losses, costs, damages, expenses or liabilities for all
taxes of Seller for tax periods (or portions thereof) ending on the Closing
Date;
 
(2) With respect to all losses, claims, damages and liabilities, including
accounts payable at the Closing Date, from Seller's conduct of the Business
arising before the Closing Date;
 
(3) With respect to any causes of action, proceedings, suits, claims, demands,
taxes, assessments, judgments, costs and expenses, including reasonable
attorneys' fees incident to the foregoing.
 
If any claim is asserted in writing against the Purchaser relating to any of the
matters described in this Section, Purchaser shall notify Seller within fifteen
(15) days a receipt of the claim or demand, and Seller shall have the right to
control the defense, compromise or settlement of the claim or demand, provided
that Seller covenants and agrees to keep Purchaser periodically and reasonably
appraised of the status of same, and provided further that Seller does not take
any action or omit taking any action, the effect of which would cause a material
detriment to Purchaser or its Assets.
 
        8.
Indemnification  by Purchaser. Notwithstanding any provisions contained in this
Agreement, Purchaser shall indemnify (including reasonable attorneys' fees and
costs)

 
 

--------------------------------------------------------------------------------


 
defend and hold Seller and assigns harmless:
 
(1) from and against all losses, costs, damages, expenses or liabilities arising
out of Purchaser's conduct of the Business as of the Closing Date or ownership
of the Purchased Assets as of the Closing Date;
 
(2) from and against any claim in conjunction with liabilities and obligations
being assumed by Purchaser hereunder:
 
(3) with respect to any material breach of a material representation, warranty,
covenant, or agreement (including without limitation any breach of one or more
of Purchaser's covenants and/or agreements under this Agreement), or
non-fulfillment of any material obligation on the part of Purchaser under this
Agreement or contained in the Schedules or Exhibits annexed to this Agreement,
or otherwise delivered to Seller, or any material misrepresentation in any
certificate or other instrument furnished to Seller under this Agreement:, and
 
(4) with respect to any causes of action, proceedings, suits, claims, demands,
assessments, judgments, costs and expenses, including reasonable attorneys' fees
incident to the foregoing.
 
If any claim is asserted in writing against the Seller relating to any of the
matters described in this Section, Seller shall notify Purchaser within fifteen
(15) days of receipt of the claim or demand, and Purchaser shall have the right
to control the defense, compromise or settlement of the claim or demand,
provided that Purchaser covenants and agrees to keep Seller periodically and
reasonably appraised of the status of same, and provided further that Purchaser
does not take any action or omit taking any action, the effect of which would
cause a material detriment to Seller or its assets.
 
9.  
No Other Representations. Purchaser acknowledges that neither Seller nor any
representative or agent of Seller has made any representation or warranty
regarding the Purchased Assets or the Business, or any matter or thing affecting
or relating to this Agreement, except as specifically set forth in this
Agreement.

 
10.   
Condition To Closing. The obligations of the parties to close hereunder are
subject to the following conditions:

 
(A) All of the terms, covenants and conditions to be complied with or performed
by the other party under this agreement on or before the closing shall have been
complied with or performed in all material respects.
 
(B) All representations or warranties of the other party herein are true in all
material respects as of the closing date.
 
        11.
Assignment.  Purchasers shall not assign this agreement without the prior
written consent of Seller. Any attempted assignment without Seller's consent
shall be null and void. 

 
 

--------------------------------------------------------------------------------


 
12.  
Notices. All notices, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been properly
given if delivered by hand or by registered or certified mail, return receipt
requested, with postage prepaid, to Seller or Purchaser, as the case may be, at
their addresses first above written, or at such, other addresses as they may be
designate by notice given hereunder.

 
If to Purchaser:
Magnegas Corporation
150 Rainville Rd
Tarpon Springs, FL 34689
 
If to Seller:
HyFuels,
35246 US Highway 19 North, #215
Palm Harbor, Florida 34684
 
13.  
Entire Agreement This Agreement contains all of the terms agreed upon between
Seller and Purchaser with respect to the subject matter hereof. This Agreement
has been entered into after full investigation.

 
        14.
Changes Must Be In Writing This Agreement may not be altered, amended, changed,
modified, waived or terminated in any respect or particular unless the same
shall be in writing signed by the party to be bound.

 
        15.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to conflicts of law
principles.

 
        16.
Binding Effect This Agreement shall not be considered an offer or an acceptance
of an offer by Seller, and shall not be binding upon Seller until executed and
delivered by both Seller and Purchaser. Upon such execution and delivery, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors and permitted
assigns.

 
 
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this agreement the date first
above written.
 
 
 
 
DATED:                                        SELLER HYFUELS, INC
 
 
                                                       BY: /s/ Ruggero Maria
Santilli 
                                                       Ruggero Maria Santilli,
President
 
 
 
DATED:                                        PURCHASER MAGNEGAS CORPORATION
 
 
                                                       BY: /s/ Luisa Ingargiola
                                                       Luisa Ingargiola Chief
Financial Officer and Director
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
THE PURCHASED ASSETS
 
PATENTS AND PATENT APPLICATIONS IRREVOCABLY TRANSFERRED TO  MAGNEGAS
CORPORATIONS AS PER ATTACHED NOTARIZED,ASSIGNMENTS
 
U.S. Patent No. 6,926,872, issued on August 9, 2005 entitled
Apparatus and Method for Producing a Clean Burning Combustible Gas
With Long Life Electrodes and Multiple Plasma-Arc-Flows
 
U.S. Patent No. 6,972,118, issued on December 6, 2005 entitled
Apparatus and Method for Processing Hydrogen, Oxygen and Other Gases
 
U.S. application no. 11/474,687, filed on June 26, 2006 entitled
Operating under High Power, Pressure and Temperature Conditions to Produce
A Combustible Gas
 
TRADEMARK IRRECOVABLE TRANSFERRED TO MAGNEGAS CORPORATION AS PER ATTACHED
ASSIGNMENT
 
MAGNEGAS
 
DOMAIN NAMES IRRECOVABLY TRANSFERRED TO MAGNEGAS
CORPORATION AS PER DOCUMENTATION IN THE SERVER WEBPAGE
https://my3.pair.com/main/?F=1112&K=dx3ZyMAgnD5SP6Ozgy079945&
M=xNmgsxU0SgHK17%2B%2F3egEaA
 
hycoal. corn,
hydiesel.com,
hyethanol.com,
hygasoline.com,
hynaturalgas.com,
magnefuel.com,
magnefuels.com,
magnegas,com,
magnegases.com,
magnegasoline.com,
magnehydrogen.com,
magneliquid.com,
magneliguid2.com,
magneoxygen.com
 



--------------------------------------------------------------------------------




 
Practitioner's Docket
No, 2367.1                                                                                                                                                                                    
    PATENT
 
For:           U S. Rights and Foreign Rights
For:           U.S. Application
By:            Present Owner
 
ASSIGNMENT OF  APPLICATION
 
In consideration of the payment by ASSIGNEE to ASSIGNOR of the sum of One Dollar
($1 00), the receipt of which is hereby acknowledged, and for other good and
valuable consideration,
 
ASSIGNOR:
 
HYFUELS, INC.
35246 U.S. Hwy. 19 North, 0215
Palm Harbor, Florida 34684
State or Country of Formation: Florida, US
 
hereby sells, assigns and transfers to
 
ASSIGNEE:
 
MAGNEGAS CORPORATION
150 Rainville Road
Tarpon Springs, Florida 34683
State or Country of Formation: Florida, US
 
and the successors, assigns and legal representatives of the ASSIGNEE the entire
right, title and interest for the United States and its territorial possessions
and in all foreign countries, including all rights to claim priority, in and to
any and all improvements which are disclosed in the invention entitled:
 
Novel Plasma-Are-Flow Apparatus for Submerged Long Lasting Electric Arcs
Operating Under High Power, Pressure and Temperature Conditions to Produce A
Combustible Gas
 
Name of Inventor: Ruggero Maria Santilli
 
and which is found in U,S. application no. 11/474,687, filed on June 26, 2006,
and any legal equivalent thereof in a foreign country, including the right to
claim priority and, in and to, all Letters Patent to be obtained for said
invention by the above application or any continuation, division, renewal, or
substitute thereof, and as to letters patent any reissue or re-examination
thereof
 
    ASSIGNOR hereby covenants that no assignment, sale, agreement or encumbrance
has been or will be made or entered into which would conflict with this
assignment.
 
    ASSIGNOR further covenants that ASSIGNEE will, upon its request, be provided
promptly with all pertinent facts and documents relating to said invention and
said Letters Patent and legal equivalents as
 
 

--------------------------------------------------------------------------------



 
 
may be known and accessible to ASSIGNOR and will testify as to the same in any
interference, litigation or proceeding related thereto and will promptly execute
and deliver to ASSIGNEE or its legal representatives any and all papers,
instruments or affidavits required to apply for, obtain, maintain, issue and
enforce said application, said invention and said Letters Patent and said
equivalents thereof which
may be necessary or desirable to carry out the purposes thereof.
 
IN WITNESS WHEREOF, I have hereunto set hand and seal this DEC 29, 2008 day of
December, 2008.
 
 
HYFUEL, INC
 
/s/ Ruggero Maria Santilli
Signature of Assignor
 
Ruggero Maria Santilli President
 
 
 
           NOTARIZATION OR LEGALIZATION ACCOMPANYING ASSIGNMENT
 
 
Details of
Country                                                                      United
States
 
and place of signing of
assignment                                         Pinellas County, Florida
 
Before me this    29   day of December, 2008, personally appeared the above
named individual, to me known to be the person who is described herein (or
presented     Folrida Drivers License     as identification), and who executed
the foregoing assignment instrument and acknowledged to me that he executed the
same of his own free will for the purpose therein expressed.
 
/s/ Donna Ebert
Notary Public (signature)
 
{SEAL}
 
Print Name

 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Practitioner's Docket No.
2367.8                                                                                                                                                                                     
 PATENT
 
For:            U.S. Rights and Foreign Rights
For:            U.S. Application
By.             Present Owner
 
ASSIGNMENT OF PATENT
 
    In consideration of the payment by ASSIGNEE to ASSIGNOR of the sum of One
Dollar ($1.00), the receipt of which is hereby acknowledged, and for other good
and valuable consideration,
 
ASSIGNOR:
 
HYFUELS, INC.
35246 U S. Hwy. 19 North, #215
 
Palm Harbor, Florida 34684
State or Country of Formation: Florida, US
 
hereby sells, assigns and transfers to
 
ASSIGNEE:
 
MAGNEGAS CORPORATION
150 Rainville Road
Tarpon Springs, Florida 34689
State or Country of Formation: Delaware, US
 
and the successors, assigns and legal representatives of the ASSIGNEE the entire
right, title and interest for the United States and its territorial possessions
and in all foreign countries, including all rights to claim priority, in and to
any and all improvements which are disclosed in the invention entitled:
 
Apparatus and Method for Producing a Clean Burning Combustible Gas With Long
Life Electrodes and Multiple Plasma-Arc-Flows
 
Name of Inventor: Ruggero Maria Santilli
 
and which is found in U.S. Patent No. 6,926,872, issued on August 9, 2005, and
any legal equivalent thereof in a foreign country, including the right to claim
priority and, in and to, any continuation, division, renewal, or substitute
thereof, and as to Letters Patent any reissue or re­examination thereof.
 
 

--------------------------------------------------------------------------------



 
 
    ASSIGNOR hereby covenants that no assignment, sale, agreement or encumbrance
has been or will be made or entered into which would conflict with this
assignment.
 
    ASSIGNOR further covenants that ASSIGNEE will, upon its request, be provided
promptly with all pertinent facts and documents relating to said invention and
said Letters Patent and legal equivalents as may be known and accessible to
ASSIGNOR and will testify as to the same in any interference, litigation or
proceeding related thereto and will promptly execute and deliver to ASSIGNEE or
its legal representatives any and all papers, instruments or affidavits required
to maintain and enforce said invention and said Letters Patent and said
equivalents thereof which may be necessary or desirable to carry out the
purposes thereof.
 
IN WITNESS WHEREOF, I have hereunto set hand and seal this    Dec 29, 2008    
day of December, 2008.
 
HYFUEL, INC
 
/s/ Ruggero Maria Santilli
Signature of Assignor
 
Ruggero Maria Santilli President
 
 
 
 
 NOTARIZATION OR LEGALIZATION ACCOMPANYING ASSIGNMENT
 
 
Details of
Country                                                                      United
States
 
and place of signing of
assignment                                         Pinellas County, Florida
 
Before me this    29   day of December, 2008, personally appeared the above
named individual, to me known to be the person who is described herein (or
presented     Folrida Drivers License     as identification), and who executed
the foregoing assignment instrument and acknowledged to me that he executed the
same of his own free will for the purpose therein expressed.
 
/s/ Donna Ebert
Notary Public (signature)
 
{SEAL}
 
Print Name

 

--------------------------------------------------------------------------------


 

 
 
Practitioner's Docket
No. 2367.5                                                                                                                                                                     
        PATENT
 
For:            U.S. Rights and Foreign Rights
For:            U.S. Application
By:             Present Owner
 
 
ASSIGNMENT OF PATENT
 
    In consideration of the payment by ASSIGNEE to ASSIGNOR of the sum of One
Dollar ($1.00), the receipt of which is hereby acknowledged, and for other good
and valuable consideration,
 
ASSIGNOR:
 
HYFUELS, INC.
35246 U.S. Hwy. 19 North, #215
Palm Harbor, Florida 34684
State or Country of Formation; Florida, US
 
hereby sells, assigns and transfers to
 
ASSIGNEE:
 
MAGNEGAS CORPORATION
150 Rainville Road
Tarpon Springs, Florida 34689
State or Country of Formation: Delaware, US
 
and the successors, assigns and legal representatives of the ASSIGNEE the entire
right, title and interest for the United States and its territorial possessions
and in all foreign countries, including all rights to claim priority, in and to
any and all improvements which are disclosed in the invention entitled:
 
Apparatus and Method for Processing Hydrogen, Oxygen and Other Gases
 
Name of Inventor: Ruggero Maria Santilli
 
and which is found in U.S. Patent No. 6,972,118, issued on December 6, 2005, and
any legal equivalent thereof in a foreign country, including the right to claim
priority and, in and to, any continuation, division, renewal, or substitute
thereof, and as to Letters Patent any reissue or re­examination thereof.

 

--------------------------------------------------------------------------------


 
    ASSIGNOR hereby covenants that no assignment, sale, agreement or encumbrance
has been or will be made or entered into which would conflict with this
assignment.
 
    ASSIGNOR further covenants that ASSIGNEE will, upon its request, be provided
promptly with all pertinent facts and documents relating to said invention and
said Letters Patent and legal equivalents as may be known and accessible to
ASSIGNOR and will testify as to the same in any interference, litigation or
proceeding related thereto and will promptly execute and deliver to ASSIGNEE or
its legal representatives any and all papers, instruments or affidavits required
to maintain and enforce said invention and said Letters Patent and said
equivalents thereof which may be necessary or desirable to carry out the
purposes thereof.
 
 
IN WITNESS WHEREOF, I have hereunto set hand and seal this    Dec 29, 2008    
day of December, 2008.
 
HYFUEL, INC
 
/s/ Ruggero Maria Santilli
Signature of Assignor
 
Ruggero Maria Santilli President
 
 
 
 
 NOTARIZATION OR LEGALIZATION ACCOMPANYING ASSIGNMENT
 
 
Details of
Country                                                                      United
States
 
and place of signing of
assignment                                         Pinellas County, Florida
 
Before me this    29   day of December, 2008, personally appeared the above
named individual, to me known to be the person who is described herein (or
presented     Folrida Drivers License     as identification), and who executed
the foregoing assignment instrument and acknowledged to me that he executed the
same of his own free will for the purpose therein expressed.
 
/s/ Donna Ebert
Notary Public (signature)
 
{SEAL}
 
Print Name

 
 
 

--------------------------------------------------------------------------------


 
 
ASSIGNMENT OF TRADEMARK
 
    WHEREAS, HYFUELS, INC., (Assignor) is the owner of United States Trademark
Registration No. 2,812,824, registered February 10, 2004, for the trademark
MAGNEGAS, (hereinafter the "Trademark"), and HYFUELS, INC., warrants that it is
legally entitled to assign said Trademark unto Assignee, that said Trademark is
not encumbered by license or other interest; and
 
    WHEREAS, MAGNEGAS CORPORATION (Assignee) desires to acquire the entire
right, title and interest in the Trademark, and the good will represented
therewith.
 
    NOW THEREFORE, in consideration of valuable consideration, the sufficiency
of which is hereby acknowledged, Assignor, by these presents, does sell, assign
and transfer unto said Assignee the entire right, title and interest in and to
the Trademark, together with the goodwill of the business, including all right
to bring and maintain actions for all past and future infringement of said
Trademark. The undersigned Assignor hereby authorizes and requests the
Commissioner of Patents and Trademarks to record this Assignment of the
Trademark, unto said Assignee, as the owner by assignment of the entire right,
title and interest in and to said Trademark, and any renewals thereof, for its
sole use and for the use of its legal representatives, to the full end of the
term for which the Trademark is granted, as fully and entirely as the same had
this assignment and sale not been made.
 
 
Executed this 29th day of December, 2008
 
 
Assignor: HYFUELS, INC
 
By: /s/ Ruggero Maria Santilli
Ruggero Maria Santilli President
 
 
 